Citation Nr: 1022339	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stomach disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for depression with claimed anxiety.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1953 to April 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 and June 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The November 2007 rating decision 
denied reopening the Veteran's claim for service connection 
for a stomach disorder.  The June 2009 rating decision 
granted service connection for depression with claimed 
anxiety and assigned a 10 percent disability evaluation 
effective from July 25, 2007.

A hearing was held on March 18, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for stomach disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
Veteran's depression with claimed anxiety has been manifested 
by symptoms such as depression, sadness, feelings of past 
failure, loss of pleasure, agitation, loss of interest, 
feelings of worthlessness, loss of energy, tiredness, 
fatigue, pessimism, guilty feelings, self-dislike, self-
criticalness, crying, indecisiveness, changes in sleeping 
pattern, irritability, difficulty concentrating, loss of 
interest in sex, and, mild memory loss.  

2.  The Veteran has not been shown to have symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
an initial evaluation of 30 percent, but no higher, for 
depression with claimed anxiety have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for depression with claimed anxiety.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service- connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 
(December 22, 2003).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied with 
respect to the issue of entitlement to a higher initial 
evaluation for his depression with claimed anxiety.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's available 
service treatment records, as well as all identified and 
available VA and private treatment records.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  At his March 2010 hearing before 
the Board, the Veteran requested that his VA treatment 
reports dated through May 2009 be obtained.  A review of the 
record revealed that these records had previously been 
obtained by the RO.  

The RO has also provided the Veteran a VA examination in May 
2009 to determine the severity of his service-connected 
depression with claimed anxiety.  The May 2009 VA examination 
was performed by a VA physician who reviewed the Veteran's 
claims file and treatment records, examined him, and included 
rationales for the conclusions reached therein.  The Board 
therefore concludes that this examination is adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Moreover, the 
Veteran has not claimed that this examination was inadequate.  
Id.  Finally, there is no sign in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. Washington v. Nicolson, 21 Vet. App. 
191 (2007).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the 
claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(holding that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2009).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous. . . ."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that 
the degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In June 2009, the RO issued a rating decision which granted 
service connection at a 10 percent disability rating for 
depression with claimed anxiety effective from July 25, 2007.  
In the current appeal, the Veteran is seeking an increased 
initial evaluation for this condition.

The Rating Schedule establishes a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9434, major depression is rated 
10 percent when it is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A 30 percent is contemplated when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  Id.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is assigned where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating the evidence, clinicians have assigned various 
Global Assessment of Functioning (GAF) scores.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995).  For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV at 46-47.

In May 2009, a VA examination for mental disorders was 
conducted.  The VA examiner noted the Veteran's claims folder 
had been reviewed.  The examination report noted that the 
Veteran had been married to his second spouse for thirty-five 
years and that he described their marriage as "great."  The 
Veteran reported that he was alone and withdrawn, but denied 
any history of suicide attempts or violence.  A mental status 
examination revealed the Veteran to be neatly groomed, 
appropriately dressed, and able to maintain minimum personal 
hygiene.  He was restless, and his speech was unremarkable.  
He was cooperative during the examination, and his affect was 
appropriate, but his mood was anxious and depressed.  The 
Veteran was oriented to person, time, and place, and his 
thought process and content were unremarkable.  His judgment 
was average, and his insight permitted him to understand that 
he has a problem.  There was no sleep impairment or history 
of inappropriate behavior or hallucinations, and he did not 
have homicidal or suicidal thoughts.  The Veteran's remote 
memory was normal, but his recent memory was mildly impaired.  
Beck Depression Inventory testing revealed a moderate level 
of depressive symptoms with a total score of 26.  The report 
also noted that the Veteran had worked as a construction 
worker and retired due to his age in 1997.  The report 
concluded with a diagnosis of depression not otherwise 
specified and listed a GAF score of 65.  The VA examiner 
further noted that the Veteran's symptoms of depression 
included sadness, feelings of past failure, loss of pleasure, 
agitation, loss of interest, feeling of worthlessness, loss 
of energy, tiredness, fatigue, pessimism, guilty feelings, 
self-dislike, self-criticalness, crying, indecisiveness, 
changes in sleeping pattern, irritability, difficulty 
concentrating, and loss of interest in sex.  In addition, the 
examiner stated that the Veteran did not have occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks; occupational and social impairment with 
reduced reliability and productivity; occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood; or, 
total occupational and social impairment.  

In addition, a January 2009 treatment report noted the 
Veteran's complaints of mild memory problems.  The report 
noted that the Veteran had a history of occupational 
manganese exposure.  A neurological examination revealed him 
to be awake, alert, and oriented to person, place, and date.  
He was also able to perform serial subtraction, and his 
speech was fluent.

A June 2009 treatment report noted the Veteran's complaints 
of being a little depressed and withdrawn, but that he had 
been doing well until recently.  The report concluded with an 
impression of recurrent depression now worse again, but noted 
that he was not suicidal.  A September 2009 treatment report 
also noted that the Veteran had noticed some improvement in 
mood and anxiety symptoms.  He denied having any suicidal or 
homicidal ideations.  The report concluded with an assessment 
of recurrent major depression.

After reviewing the evidence of record since the initial 
grant of service connection effective from July 25, 2007, the 
Board concludes that the Veteran's depression with claimed 
anxiety is most appropriately rated as 30 percent disabling 
and no more.  While there may have been day-to-day 
fluctuations in the manifestations of the Veteran's 
service-connected depression with claimed anxiety, the 
evidence shows no distinct periods of time since service 
connection became effective during which the Veteran's 
depression with claimed anxiety has varied to such an extent 
that a rating greater or less than 30 percent would be 
warranted.  In making this determination, the Board finds 
that the severity of the Veteran's depression with claimed 
anxiety symptoms goes beyond the mild or transient symptoms 
required for a 10 percent disability rating.  Moreover, the 
Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  

The Veteran's only recorded GAF score since the initial grant 
of service connection was the GAF score of 65 noted on the 
May 2009 VA examination.  As noted above, a GAF of 65 
indicates some mild symptoms, such as depressed mood and mild 
insomnia, or some difficulty in social, occupational, or 
school functioning, such as occasional truancy, or theft 
within the household, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  DSM-IV 
at 46-47.  

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The May 2009 VA examiner noted that the Veteran's symptoms of 
depression include sadness, feelings of past failure, loss of 
pleasure, agitation, loss of interest, feelings of 
worthlessness, loss of energy, tiredness or fatigue, 
pessimism, guilty feelings, self-dislike, self-criticalness, 
crying, indecisiveness, changes in sleeping pattern, 
irritability, difficulty concentrating, and loss of interest 
in sex.  VA treatment records also reflect complaints of the 
Veteran feeling depressed and socially withdrawn, as well as 
with mild memory loss.  Thus, the Board concludes that the 
Veteran's depression with claimed anxiety is most analogous 
to the symptoms warranting a 30 percent rating, including 
depressed mood, anxiety, irritability, sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).  Accordingly, an initial disability rating of 30 
percent is warranted for service-connected depression with 
claimed anxiety.

The evidence does not reflect that the Veteran's depression 
with claimed anxiety has been manifested by symptoms of such 
severity to warrant a higher disability rating in excess of 
30 percent, at any time since the initial grant of service 
connection on July 25, 2007.  There are no signs symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  The Board also notes that mild memory 
loss and depressed mood are contemplated in the 30 percent 
disability rating assigned herein.  Moreover, the May 2009 VA 
examiner specifically indicated that the Veteran did not have 
occupational and social impairment with reduced reliability 
and productivity; occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; or, total 
occupational and social impairment.  

While the Veteran has reported his complaints of feeling 
alone and withdrawn, he described his marriage of thirty-five 
years as being "great."  In addition, the record reflects 
that the Veteran retired from his employment as a 
construction worker based on his age.  Thus, the Veteran's 
level of social and occupational impairment is contemplated 
in the 30 percent disability rating assigned herein.

Accordingly, a 30 percent disability rating, but no more, is 
warranted since the initial grant of service connection on 
July 25, 2007.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(noting that a 50 percent evaluation is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships).  The 
evidence shows no distinct periods of time since service 
connection became effective in July 2007 during which 
manifestations of the Veteran's depression with claimed 
anxiety varied to such an extent that a rating greater or 
less than 30 percent would be warranted.  Thus, staged 
ratings are not in order, and a 30 percent rating for 
depression with claimed anxiety is warranted since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 
(2009).  However, because the ratings are averages, it 
follows that an assigned rating may not completely account 
for each individual Veteran's circumstance, but nevertheless 
would still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a veteran's service-connected disability 
with the established criteria found in the Rating Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate, 
and no referral is required. 

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render his initial rating of 30 percent for his 
service-connected depression with claimed anxiety inadequate.  
The Veteran's depression with claimed anxiety is evaluated 
pursuant to Diagnostic Code 9434, the criteria of which is 
found by the Board to specifically contemplate the level of 
disability and symptomatology exhibited by the Veteran's 
disorder.  When comparing the disability picture of the 
Veteran's service-connected depression with claimed anxiety 
with the symptoms contemplated by the Rating Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by a 30 percent disability rating for 
his service-connected depression with claimed anxiety.  
Ratings in excess thereof are provided for certain 
manifestations of the service-connected depression with 
claimed anxiety, but the medical evidence of record does not 
demonstrate that such manifestations were present in this 
case.  Therefore, the currently assigned initial schedular 
evaluation is adequate, and no referral is required.


ORDER

An initial rating of 30 percent, but not higher, for 
depression with claimed anxiety is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  


REMAND

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist the Veteran 
with his application to reopen his claim for service 
connection for a stomach disorder.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

At his March 2010 hearing before the Board, the Veteran 
testified that he sought treatment for stomach problems on 
multiple occasions during his military service in the 1960s 
while stationed at Lowry Air Force Base in Colorado.  As the 
Veteran's complete service treatment records are not 
available, an attempt should be made by the RO to obtain the 
Veteran's clinical records directly from the former medical 
facility at Lowry Air Force Base.

The Veteran also testified that he received treatment for a 
stomach disorder in 1964 at the Whittier Hospital Medical 
Center in Whittier, California.  The record was held open for 
60 days following the hearing in order for the Veteran to 
obtain these records.  However, it is unclear if any attempt 
was made.  Instead, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, thereby permitting VA to 
request such records on his behalf.  Under the circumstances 
of this case, the RO should attempt to obtain the records 
from Whittier Hospital Medical Center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a stomach disorder 
since his discharge from the service.  
After acquiring this information and 
obtaining any necessary authorization, 
the RO should obtain and associate these 
records with the claims file.  A specific 
request should be made for treatment 
records from the Whittier Hospital 
Medical Center in Whittier, California, 
in the 1960s.    

2.  The RO should contact National 
Personnel Records Center (NPRC) or other 
appropriate record depository, to make a 
specific request for any available 
clinical records relating to the Veteran 
from the former medical treatment 
facility at Lowry Air Force Base in 
Colorado from January 1960 to April 1963.  
Specifically, it should be ascertained 
whether clinical health records may be 
stored somewhere other than with the 
service treatment records. 

3.  All attempts to secure the evidence 
discussed above must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond. 

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the claim on appeal must be 
readjudicated.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


